FILED
                             NOT FOR PUBLICATION                            FEB 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES MWAURA NJOROGE,                            No. 08-74685

               Petitioner,                       Agency No. A095-400-004

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       James Mwaura Njoroge, a native and citizen of Kenya, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence findings of

fact, including adverse credibility determinations, Chebchoub v. INS, 257 F.3d

1038, 1042 (9th Cir. 2001), and we deny the petition for review.

      The agency found Njoroge not credible based on his admission that no

information in his initial asylum application was true. The agency also relied on

the inconsistencies within and between Njoroge’s asylum application and his

testimony concerning whether any family members were harmed after he left

Kenya, how many threatening notes he received and when he received them, and

when his store was burned down. Substantial evidence supports the agency’s

adverse credibility determination. See id. at 1043; Kaur v. Gonzales, 418 F.3d

1061, 1066-67 (9th Cir. 2005) (lying on an asylum application is an “indication of

dishonesty”). In the absence of credible testimony, Njoroge’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Because Njoroge’s CAT claim is based on the same testimony found to be

not credible, and Njoroge does not point to any other evidence that shows it is




                                          2                                   08-74685
more likely than not he would be tortured if returned to Kenya, his CAT claim also

fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                         3                                  08-74685